Citation Nr: 0632648	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  03-30 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a fracture of the left middle finger. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from May 1973 to May 1976, 
June 1978 to October 1980 and October 1981 to October 1983.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2003 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Montgomery, Alabama (hereinafter RO).  

In June 2006, a hearing was held before the Acting Veterans 
Law Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  At this hearing, the veteran raised 
the issue of entitlement to service connection for a left 
shoulder disability as secondary to  service-connected 
residuals of a fracture of the left middle finger.  This 
matter is referred to the RO for any development or 
adjudication deemed appropriate.  


FINDINGS OF FACT

The left middle finger is not ankylosed and the veteran is 
able to touch his palm with this finger and extend it fully; 
the left middle finger does not result in any loss of motion 
of any other finger or interfere with functioning of the left 
hand.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
fracture of the left middle finger are not met.  38 U.S.C.A. 
§§ 1155, 5100-5013A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, Diagnostic Codes 
(DC) 5226, 5229 (2006).    



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by multiple letters, most recently in 
March 2006.  Through these communications,  the originating 
agency essentially informed the veteran to submit any 
pertinent evidence in his possession, informed him of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran was afforded an 
appropriate VA examination in July 2003.  The record before 
the Board contains service medical records and post-service 
medical records, which will be addressed as pertinent.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  In this regard, reports 
from recent VA outpatient treatment described at the hearing 
before the undersigned, dated through June 2006, have been 
obtained, and the Board is unaware of the existence of any 
additional evidence necessary to adjudicate the veteran's 
claim.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

In light of the Board's denial of the appellant's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App, 473 (2006).  The veteran was informed of this 
precedent by letter dated in March 2006.  For the above 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the issue adjudicated below.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).
  
II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The preamble to 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230 
provides in particular, that:

(1.)  For the long, ring, and little fingers (digits III, IV, 
and V), zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand.  
The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb pad 
faces the finger pads.  Only joints in these positions are 
considered to be in favorable position.  See 38 C.F.R. § 
4.71a, Table "Evaluation of Ankylosis or Limitation of Motion 
of Single or Multiple Digits of the Hand."

(2.) when two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.  Id.

(3.)  Evaluation of ankylosis of the long, ring, and little 
fingers: (i) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto; (ii) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, 
evaluate as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position; (iii) If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) flexed to the extent 
possible, evaluate as unfavorable ankylosis; (iv) If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the extent 
possible, evaluate as favorable ankylosis.

Also, (5) if there is limitation of motion of two or more 
digits, evaluate each digit separately and combine the 
evaluation.  Id.

Under DC 5226, unfavorable or favorable ankylosis of the long 
finger of the non dominant hand warrants a 10 percent rating.  
A note following DC 5226 states that also for consideration 
is whether evaluation as amputation is warranted and whether 
an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  

With respect to limitation of motion of individual digits, 
where there is limitation of motion of the long finger 
(Diagnostic Code 5229) of the minor hand with a gap of one 
inch (2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees, a 10 percent rating is warranted.  With a gap of 
less than one inch (2.5 cm.) between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension is limited by 
no more than 30 degrees, a noncompensable rating is 
warranted.  

With the above criteria in mind, the relevant contentions and 
evidence will be summarized.  The veteran contends that an 
increased rating is warranted for the service-connected 
residuals of a fracture of his left middle finger.  The 
record reflects that the veteran is right handed, and the 
criteria for the non-dominant hand as set forth above are 
thus for application.  

By rating decision dated in January 1994, service connection 
for residuals of a fracture of the left middle finger was 
granted.  A noncompensable rating was assigned by analogy to 
DC 5226, and this rating has been continued and confirmed 
until the present time.  Evidence of record at the time of 
the January 1994 rating decision included reports from a 
February 1993 VA examination that showed the veteran 
reporting no symptoms in the left middle finger since 
service.  The examination at that time showed no limitation 
of functioning in this finger.  

The most recent VA examination of the left middle finger was 
conducted in July 2003.  At that time, the veteran stated the 
condition in this finger had worsened, and involved 
occasional numbness with a tingling sensation up the elbow.  
He described an occasional "dead" hand and arm feeling, and 
stated that the problems were worse with cold weather.  
Similar symptomatology was described by the veteran at the 
hearing before the undersigned. 

Upon examination in July 2003, a 2 cm scar was noted in the 
distal tip of the left middle finger.  The scar was slightly 
thickened, and the veteran described sensation therein.  He 
was able to touch the left middle finger to the palmar 
crease.  There was what was described as full flexion of 100 
degrees of the distal interphalangeal joint and flexion of 90 
degrees at the metacarpophalangeal joint.  Grip strength was 
equal and distal interphalangeal flexion was 45 degrees and 
extension was to 0 degrees.  The examiner described the 
veteran's disability as intermittent finger pain with a 
decrease in range of motion with weather changes.  The 
functional impairment was described as mild to moderate.  

Applying the applicable rating criteria to the clinical 
findings described above, the left middle finger is not 
ankylosed and the veteran is able to touch his palm with this 
finger and extend it fully.  No loss of extension in the left 
middle finger was demonstrated by objective evidence.  There 
is also no objective evidence that the left middle finger 
results in any loss of motion of any other finger or 
otherwise interferes with functioning of the left hand.  As 
such, the criteria for a compensable rating for ankylosis of 
the middle finger under DC 5226 or limitation of motion of 
the middle finger under DC 5229 are not met.  To the extent 
that there is any noncompensable loss of motion in the left 
middle finger demonstrated, in the absence of any evidence of 
arthritis, a compensable rating cannot be assigned for such 
loss of motion under DC 5003.  

Also weighed by the Board were the provisions of 
38 C.F.R. § 4.40 with regard to giving proper consideration 
to the effects of pain in assigning a disability rating, as 
well as the provisions of 38 C.F.R. § 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
objective clinical findings do not demonstrate that a 
compensable rating would be warranted under these provisions 
and precedent.  In this regard, while the physician who 
conducted the July 2003 VA examination assessed the 
disability in the left middle finger as "mild to moderate," 
the range of motion findings and other objective findings 
from the examination conducted at that time simply do not 
contain objective evidence to support this assessment.  
Moreover, review of the VA outpatient treatment records dated 
through June 2006 do not reveal any complaints or findings 
specific to the left middle finger that would support a 
finding that there is any significant functional impairment 
in the left middle finger so as to warrant increased 
compensation.  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected left middle finger is demonstrated, nor is there 
any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  The Board 
therefore finds that further consideration or referral of 
this matter under the provisions of 38 C.F.R. § 3.321 is not 
necessary or appropriate.

The veteran, including in his testimony to the undersigned, 
asserts a much more debilitating condition in his left middle 
finger than was demonstrated by the medical evidence cited 
above, and the Board fully respects the veteran's sincere 
assertions in this case.  However, it finds the probative 
weight of this positive evidence to be overcome by the more 
objective negative evidence cited above.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Francisco v. Brown, 7 Vet. App. at 55 (1994).  
Thus, as the probative weight of the negative evidence 
exceeds that of the positive, the claim must be denied.  
Gilbert, 1 Vet. App. at 49.   


ORDER

Entitlement to a compensable rating for residuals of a 
fracture of the left middle finger is denied. 



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


